Citation Nr: 1423411	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  08-36 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for radiculopathy of the left lower extremity (originally claimed as left hip condition).

2. Entitlement to service connection for radiculopathy of the right lower extremity (originally claimed as right hip condition).

3. Entitlement to an initial rating in excess of 10 percent for bilateral service-connected plantar fasciitis fibromatosis.

4. Entitlement to an increased rating in excess of 20 percent for service-connected left knee disorder. 

5. Entitlement to a compensable rating for left knee instability, effective October 28, 2013.  

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran had active service from August 12, 1985 to December 21, 1985, and from July 11, 1987 to July 26, 1987.  He also had a period of reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This case was previously before the Board in June 2010 and January 2012.  The Veteran was afforded a hearing before the undersigned Veterans Law Judge in March 2010 and March 2014.  Transcripts of these hearings are associated with the claims file.  In June 2010 and January 2012, the Board remanded the service connection claims for bilateral hip condition and bilateral ankle condition to the RO for additional records and VA examinations.  An April 2013 rating decision granted service connection for a left ankle disorder and a right ankle disorder.  As such, the Veteran's service connection claims for left and right ankle disorders are no longer before the Board.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected disabilities, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.  

The issues of entitlement to an increased rating for bilateral plantar fasciitis fibromatosis, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran and his representative were informed of a March 3, 2014 rating decision by the undersigned Veterans Law Judge during the March 13, 2014 Board hearing.  

2. The Veteran has slight instability of the left knee.  

3. The Veteran has a current diagnosis of lumbar radiculopathy. 

4. Radiculopathy of the right and left lower extremities is related to the Veteran's service-connected low back disorder.  


CONCLUSIONS OF LAW

1. The March 3, 2014 rating decision is binding as the Veteran and his representative received notice of the rating decision.  38 U.S.C.A. § 5104(a) (2013).     

2. The criteria for entitlement to a separate evaluation of 10 percent for slight left knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a diagnostic code 5257 (2013).      

3. Radiculopathy of the left lower extremity is proximately due to service-connected low back disorder.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013). 

4. Radiculopathy of the right lower extremity is proximately due to service-connected low back disorder.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for lumbar radiculopathy of the left and right lower extremity and slight instability of the left knee, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.  

Left Knee 

During the March 13, 2014 Board hearing, the undersigned Veterans Law Judge informed the Veteran and his representative that a March 3, 2014 rating decision had been issued.  This rating decision increased the rating of the left knee disorder from 10 percent to 20 percent, effective October 28, 2013, and reduced the separate rating for left knee instability from a 10 percent rating to a noncompensable rating.  The Veteran stated during the Board hearing that the increase to 20 percent for his left knee disorder, effective October 28, 2013, with restoration of the 10 percent rating for instability of the left knee would satisfy his appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board now observes that the March 3, 2014 rating decision is no longer associated with the Veteran's virtual claims file.  Rather, the RO issued a March 13, 2014 rating decision that reduced the Veteran's 10 percent rating for left knee instability to a noncompensable rating but did not increase the left knee disorder to a 20 percent rating.  

The United States Court of Appeals for Veterans Claims (Court) has held that for an RO decision to be effective, notice must be afforded to the Veteran in accordance with 38 U.S.C.A. § 5104(a).  Where a Veteran demonstrates receipt and notice of a rating decision, "there is no question whether such notice is effective and binding on VA . . ."  Sellers v. Shinseki, 25 Vet. App. 265, 277 (2012).  Here, the Veteran and his representative were provided notice of the March 3, 2014 rating decision from the undersigned Veterans Law Judge during the Board hearing.  As such, the Board finds that the March 3, 2014 rating decision is effective and binding on VA.  Accordingly, the 20 percent rating for left knee range of motion, effective October 28, 2013, must be implemented.  As the Veteran has limited the appeal to a 10 percent rating prior to October 28, 2013 and a 20 percent rating from October 28, 2013 for left knee range of motion, consideration of a higher rating is not warranted.   AB, 6 Vet. App. at 38.       
     
A separate rating may be assigned for instability of the knee.  Lateral instability of the knee warrants a 10 percent evaluation for impairment to a slight degree, a 20 percent evaluation for impairment to a moderate degree, and a 30 percent evaluation for impairment to a severe degree.  38 C.F.R. § 4.71a, DC 5257 (2013).  In the instant case, the October 2013 VA examination report noted instability of station of both the right and left knee.  The Veteran's March 2014 testimony and April 2014 lay statement describe instability of the left knee.  The Board finds that the Veteran is competent and credible to describe his symptoms of left knee instability.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, the Board finds that the Veteran has slight instability of the left knee and a 10 percent rating, effective October 28, 2013, is warranted.  Consideration of a higher rating than 10 percent is not warranted as the Veteran stated that a 10 percent rating for instability of the left knee would satisfy his appeal.  AB, 6 Vet. App. at 38.       



Lumbar Radiculopathy of the Left and Right Lower Extremities

The Veteran's claim for entitlement to service connection for a bilateral hip condition was remanded by the Board in June 2010 and January 2012 for VA examinations.  A March 2013 VA examiner stated that the Veteran had non-anatomic hip pain.  The examiner further opined that the Veteran's thigh pain was referred pain from his lumbar spine.  The examiner stated that it is more likely than not that the Veteran's back pain secondarily caused thigh pain and limitation of hip motion.  

During the March 2014 Board hearing, the Veteran explained that when he filed a claim for left and right hip condition, he was actually seeking service connection for radiculopathy of the left and right lower extremities.  Evans v. Shinseki, 25 Vet. App. 7 (2011).  The Veteran further stated that a grant of service connection for radiculopathy would satisfy his service connection claim for a hip condition.   

The Board notes that the Veteran is service-connected for degenerative disc and joint disease of the lumbar spine and VA treatment records, dated July 2013, include an assessment of lumbar radiculopathy.  In light of the March 2013 VA examination report that stated that the Veteran's thigh pain and limitation of hip motion is related to his back pain and the Veteran's March 2014 testimony that he is seeking entitlement to service connection for radiculopathy rather than a hip condition, the Board finds that entitlement to service connection for radiculopathy of the left and right lower extremities associated with service-connected back disorder is warranted.      


ORDER

A 20 percent rating for degenerative joint disease of the left knee is granted, effective October 28, 2013.

A 10 percent rating for instability of the left knee is granted, effective October 28, 2013.
Service connection for lumbar radiculopathy of the left lower extremity is granted, subject to the laws and regulations governing payment of monetary benefits.

Service connection for lumbar radiculopathy of the right lower extremity is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Initially, the Board notes that during the March 2014 hearing, the Veteran reported that his bilateral plantar fasciitis fibromatosis has worsened since the most recent examination, which was conducted in September 2012.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his left and right foot disorders.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.

The Veteran contends that although he is currently employed, his service-connected disabilities have caused him to take leave from work without pay and that he is now covered under the Family Medical Leave Act.  Thus, a VA examination is warranted to determine whether the Veteran is unemployable due to his service-connected disabilities.  

Upon remand, the RO shall associate with the claims file outstanding relevant records of VA treatment dated after October 2013.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  

Accordingly, the case is REMANDED for the following action:

1. Gather any outstanding records of VA treatment dated after October 2013 and associate them with the record.  

2. Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

3. Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the nature, extent, and severity of his left and right foot disorders and the impact of his service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4. After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to evaluate the nature, extent, and severity of the left and right foot disorders.  All findings should be set forth in the examination report with a fully articulated medical rationale.  Necessary tests and studies should be conducted, to include relevant motion studies.  The examiner should describe any pain, weakened movement, excess fatigability, and incoordination present.   

5. Have the Veteran undergo an appropriate VA examination, to be conducted, if possible, by a VA vocational specialist to determine the impact of his service-connected disabilities on his ability to work.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

After reviewing the record and conducting any necessary tests, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, in the aggregate, render him unable to secure or follow a substantially gainful occupation.

6. Then readjudicate the claim, to include adjudication of the TDIU claim.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


